            Case 3:16-cr-00440-WHA Document 258-1 Filed 07/10/20 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA

Case No: 16-cr-00440-WHA-1
Case Name: USAv. Nikulin

                         TRIAL SHEET, EXHIBIT and WITNESS LIST

JUDGE:                        PLAINTIFF ATTORNEY:                       DEFENSE ATTORNEY:
William Alsup                 Michelle Kane, Katherine Wawrzyniak       Adam Gasner, Valery Nechay
TRIAL DATE:                   REPORTER(S):                              CLERK:
07/10/2020                    Marla Knox                                Tana Ingle

PLF   DEF   TIME
NO.   NO.   OFFERED          ID     ADM     DESCRIPTION                                           BY
            7:38 AM                         Court is in session. Defendant and all counsel are
                                            present. Matters discussed outside the presence of
                                            the jury.
            7:48 AM                         Jury is now present.
            7:58 AM                         Closing argument by Government.
            9:08 AM                         Court is in recess
            9:29 AM                         Back in session
            9:30 AM                         Closing argument by Defense.
            10:06 AM                        Defense closing ends.
            10:09 AM                        Closing rebuttal by Government.
            10:24 AM                        Government closing ends.
            10:28 AM                        Court gave jury final instructions.
            10:38 AM                        Jury began deliberations.
            4:00 PM                         Court received Jury note 1.
            4:17 PM                         Court reconvened. Jury note discussed outside the
                                            presence of the jury.
            4:27 PM                         Court in recess.
            4:36 PM                         Received note from jury indicating they had
                                            reached a verdict.
            4:48 PM                         Court reconvened
            4:52 PM                         Jury is now present. Verdict read, jury polled, and
                                            verdict is unanimous.
            5:07 PM                         Jury thanked and excused.
            5:11 PM                         Case referred to probation for a presentence
                                            report. Sentencing set for September 29, 2020, at
                                            2:00 PM. Court is adjourned




                                                 1
